Citation Nr: 0331055	
Decision Date: 11/10/03    Archive Date: 11/17/03	

DOCKET NO.  02-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the left wrist. 

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of fracture of  the left femur. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2001 and July 2002 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  


REMAND

The veteran in this case seeks increased evaluations for 
service-connected anxiety reaction, as well as for the 
residuals of fracture of the left wrist and left femur, and 
a total disability rating based upon individual 
unemployability.  In that regard, the Board notes that the 
veteran last underwent VA examinations for compensation 
purposes in June 2002, almost one year and a half ago.  In 
light of this, additional, more contemporaneous VA 
examinations will be undertaken prior to a final 
adjudication of the veteran's current claims.  

In the substantive appeal (VA Form 9), signed by the 
veteran's attorney, and received by VA in August 2002, it 
was alleged that the VA had, "failed to comply with the VCAA 
in the adjudication of the veteran's claim."  The Board 
finds that, correspondence from the RO dated in May 2001 
provided the veteran with the information regarding the 
evidence that VA would obtain (those being records from the 
Durham VAMC), what information was needed from the veteran 
(doctor's statements, laboratory reports, and lay 
statements), and indicated that the veteran had one year 
from the date of that letter within which to submit the 
evidence.  A July 2002 Statement of the Case contained the 
regulatory provisions pertaining to the VCAA.  While a 
section of 38 C.F.R. § 3.159(b) was invalidated on September 
22, 2003, by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), that 
section of the law was not applied in this case, as the 
veteran was provided with notice that he had a year within 
which to submit additional evidence.

However, because the burden of proof is upon he who alleges, 
the veteran's attorney is requested to provide a bill of 
particulars specifying exactly how the VA has failed to 
comply with VCAA in providing the veteran due process.  His 
vague statement of noncompliance by VA is unacceptable.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The veteran's attorney should be 
contacted and requested to provide a 
bill of particulars specifying exactly 
how the VA has failed to comply with 
VCAA in providing the veteran due 
process.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and dates of treatment of any 
health care providers, VA or non-VA, who 
treated him for any of the disabilities 
at issue, subsequent to June 2002, the 
date of the veteran's most recent VA 
examination for compensation purposes.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the current severity of his 
service-connected disabilities, and 
their effect upon his ability to engage 
in substantially gainful employment.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the physicians for review of the 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiners.  
As regards the requested examinations, 
all pertinent symptomatology and 
findings should be reported in detail.  

Following completion of the orthopedic 
examination, the physician should 
specifically comment as to the degree of 
limitation of motion (to include palmar 
flexion and dorsiflexion) directly 
attributable to the veteran's residuals 
of fracture of the left wrist.  The 
examiner should address the degree of 
disability (which is to say, moderate or 
marked) directly attributable to the 
veteran's service-connected residuals of 
fracture of the left femur.  The 
examiner's comments should encompass the 
veteran's medical history, as well as 
the effects of his service-connected 
left wrist and femur disabilities upon 
his ordinary activities, to include any 
functional loss due to pain, on use or 
due to flare ups.  

Finally, the (orthopedic and 
psychiatric) examiners should 
specifically comment as to the effect of 
the veteran's various service-connected 
disabilities upon his ability to engage 
in substantially gainful employment.

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  If, 
after all additional development has 
been completed, any requirement is found 
to be lacking, the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also, 
Quartuccio, supra), they should be given 
the opportunity to respond.

6.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
anxiety reaction, and the residuals of 
fracture of the left wrist and left 
femur, as well as a total disability 
rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
and any other legal precedent.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain 
additional development, and to comply with recently enacted 
legislation and decisions of the United States Court of 
Appeals for the Federal Circuit. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



